OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
               It ia to be noted al5o that Section 3, quote4
    above, *peciflcallyprovides tit such resident listing
    l~canee slQ11 not be rsfi;iredof any ;sersonunder 17 ysars
    of  fie cr of any ;eraon ffab!ng in the aaunty bf him resi-
    aenos an lands which he owns or upon whloh he resld,s, or
    of any arson whc halis an artlricial lure llcrn68 or a
    (~cwsetoial fiahemma*s liaense. Sua provlsioas of Section 3
    40 not exten4 to &or insluds the watsrs OS the Colore40
    alver, ner Inks Leks nor Bwhanm Lmke,
              In aiem o? the apsoific terxs of the abwr quot.&
    ALOt,you are rssgsctfull,y 84rma   that it is the OpiAiOll of
    t&l8 dspartoent that the exsxptionssot forth in sai4 rst,
    lpuetbe &YM efrwt.     A person living  in any OS tha coun-
    ties ns6B4 in the Act aannot be Pepulre4 to puroh6ss the
    llosnee rrquired by Seetlon 8 in or4.r to hunt upon his
    mn land af ugoa laa4 upon &oh     hs rs814es, A persoo who
    hu puro~hase6  a resident buatlng llesnee or a non-rssfdent
    hunting liesare in any aouaty ai Texas ueniiot be thmreoftsr
    repulred to purohrs a llosnae mquirod by 8eotiaa     8 in
    em& r te h u ntIn l4 of the aountias oemed la the Ast,
    nor will any person under 1%'years oi ags be rsqulred to
     purohassthe lloense mquired by Seetion 2 in er4er to
    hunt in anjrof th6 aaunties nam4 in the A6t.
               A perwn li,log in any of the countlea nimed in
    the&t oannot    be req~~~4 to pwdwss a liosose requlrrd
    bf Seation S, h order to fish u>on km4 OWM~ by 8ueh
    person or u.Wfi whlah hs reuidsS, or io the
    Inks I&e OP Buohawn Iake. A perron who
    ala1 lure or oommroial fielwman*8
    after bs rsqulm4 TV gurehsse (L
    required by Bestion 3 in ordir to firh in any~af C,hesoun-
    ties n%tuedin tha mms or in the Colorsdo wler, &i!U me
    or Buahown Lake, nor oan any person un4er I7 years of age
    be reqAre4 to ;?urohaes  a rasldant fishing Ueense required
    by zieetion3 in udsr to ilsh in a4 of ths seaatiss ~med.




m